DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the documents received on 01/12/2021.

Allowable Subject Matter
Claims 18-20, 22-25, 58-69 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 18 was amended to include the language of previously indicated allowable claim 21. New independent claims 58 also includes the language of allowable claim 1. Upon further examination of the art of record it has been decided that the prior art neither anticipates nor renders obvious the claimed supply unit sheet stock material for a dunnage machine comprising at least one middle longitudinal section; a first laterally folded longitudinal section; and a second laterally folded longitudinal section, wherein a beginning section or finishing section of the supply unit comprises the first and second laterally folded longitudinal sections extending longitudinally further than the at least one middle longitudinal section or the at least one middle longitudinal section extending longitudinally further than the first and second laterally folded longitudinal section, and wherein both the first laterally folded longitudinal section and the second laterally folded longitudinal section each include a folded leading edge portion folded in a longitudinal direction. While each feature may be individually found in the art one of ordinary skill would not have found it obvious to combine the prior art to arrive at the claimed invention without the use of applicants own disclosure. Thus it is examiners opinion that it would not have been obvious to combine or modify the prior art to arrive at applicants invention as claimed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779.  The examiner can normally be reached on Monday -Thursday 8am-6pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Lucas E. A. Palmer/Examiner, Art Unit 3731                                                                                                                                                                                                        
/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731